Case: 16-40514   Document: 00513848746   Page: 1   Date Filed: 01/25/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                United States Court of Appeals

                              No. 16-40514
                                                                         Fifth Circuit


                            Summary Calendar
                                                                       FILED
                                                                January 25, 2017
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk

                                         Plaintiff-Appellee

v.

FORTION RIOS-MARTINEZ, true name Fortino Rios-Martinez,

                                         Defendant-Appellant

c/w No. 16-40513

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

FORTINO RIOS MARTINEZ, also known as Rafael Rios Martinez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:13-CR-1365-1
                          USDC No. 5:08-CR-1081-1
     Case: 16-40514      Document: 00513848746         Page: 2    Date Filed: 01/25/2017


                                     No. 16-40514
                                   c/w No. 16-40513

Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges
PER CURIAM: *
       Fortino Rios-Martinez appeals his most recent conviction and sentence
for illegal reentry as well as the revocation of his term of supervised release
imposed in his 2008 illegal reentry case. He argues that the district court erred
by denying his motion to withdraw his guilty plea.
       We review for an abuse of discretion, considering the factors set forth in
United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). See United States
v. London, 568 F.3d 553, 562-63 (5th Cir. 2009). Rios-Martinez testified under
oath during rearraignment that he was pleading guilty voluntarily and that he
was satisfied with the Assistant Federal Public Defender’s performance, and
these “solemn declarations in open court carry a strong presumption of verity.”
United States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009) (internal
quotation marks and citation omitted).                  Rios-Martinez’s unsupported
assertions that he was coerced to reenter the United States and to plead guilty
are not sufficient to assert his innocence, especially since he does not attempt
to address the aforementioned sworn testimony. See London, 568 F.3d at 563.
       In his motion to withdraw his plea below, Rios-Martinez estimated that
his jury trial would take two days, which is not so insubstantial as to
“necessitate a finding that there is no inconvenience to the district court.”
McKnight, 570 F.3d at 650. He does not address, much less challenge, the
district court’s holdings that the remaining Carr factors weigh against him,
nor does he brief adequately his assertion that the revocation of his supervised




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-40514     Document: 00513848746      Page: 3   Date Filed: 01/25/2017


                                     No. 16-40514
                                   c/w No. 16-40513

release must be vacated. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993); FED. R. APP. P. 28(a)(8).
      AFFIRMED.




                                          3